USCA4 Appeal: 22-6782      Doc: 7         Filed: 10/18/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6782


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        STEPHAN ANTONIO JOHNSON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:20-cr-00334-BO-7)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Stephan Antonio Johnson, Appellant Pro Se. Sharon Coull Wilson, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6782      Doc: 7        Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

              Stephan Antonio Johnson appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Johnson’s motion.

        See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam) (stating standard),

        cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s judgment.

        United States v. Johnson, No. 5:20-cr-00334-BO-7 (E.D.N.C. May 18, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2